DETAILED ACTION
Status of Claims
In the response filed October 28, 2020, Applicant amended claims 19, 22, 26, 28, and 33. Claims 25 and 32 were canceled, and claims 1-18 were previously canceled.  Claim 34 was added. Claims 19-24, 26-31, 33, and 34 are pending in the current application. 

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant asserts that the claimed invention addresses the technical problem of increasing propagation of data across a network.  Examiner respectfully disagrees.  The problem solved by the claimed invention is not technological improvement, rather a marketing activity of sharing promotions within a social media network. The rejection is maintained. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The use of the term WeChat®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 contains the trademark WeChat®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark is used to identify a social media platform and, accordingly, the identification is indefinite. For the purposes of prosecution, the WeChat® will be interpreted as a social media platform. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-24, 26-31, 33, and 34 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 19-24, 26-31, 33, and 34 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory storage medium and server) and process (i.e., a method).
 Although claims 19-24, 26-31, 33, and 34 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which 
Claims 19-24, 26-31, 33, and 34 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 19 (representative of independent claims 28 and 33) recite:
generating, by a data promotion server, first promotion data including a feedback rule that indicates a correspondence between promotion feedback information and data application information; 
recording the second promotion data in an available data list of the first user, and sending the second promotion data to the first user; 
finding, in one or more promotion data records in the available data list of the first user, candidate promotion data whose data attribute is spread; 
in response to receiving a resource transfer request from the client application installed on the electronic device of a second user of the plurality of users that is in a relationship chain of the first user, searching, by the data promotion server, for third promotion data that comprises the home identifier and the feedback rule and that is available to the second user, and reducing a number of transferred resources of the second user according to the third promotion data; and 
extracting, by the data promotion server, the home identifier and the feedback rule from the third promotion data, and determining the promotion feedback information for the first user corresponding to the home identifier according to the feedback rule and data application information of the third promotion data; and 
recording, by the data promotion server, the promotion feedback information for use by the first user corresponding to the home identifier
The identified limitations recite sharing promotions within a social network using promotion feedback information, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
sending the first promotion data to client applications installed on electronic devices of a plurality of users;
in response to receiving a confirmation message from the client application installed on the electronic device of a first user of the plurality of users, adding, by the data promotion server, a user identifier of the first user, as a home identifier, to the first promotion data, to obtain second promotion data,
receiving, by the data promotion server from the client application installed on the electronic device of the first user, a data sharing request including the user identifier; 
providing the candidate promotion data to the client application installed on the electronic device of the first user;
receiving, by the data promotion server, actual promotion data selected by the first user from the candidate promotion data from the client application installed on the electronic device of the first user, converting at least a portion of the actual promotion data into a sharing format, and providing the sharing format to the client application installed on the electronic device of the first user; 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of adding user information and sending and receiving promotion data based on the user information. The processor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 20-24, 26, 27, 29-31, and 34, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional See claim 28: memory and processors to execute sharing promotions based on user feedback and identifier information and adding user information and sending and receiving promotion data based on the user information, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 19-24, 26-31, 33, and 34, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 20-24, 26, 27, 29-31, and 34 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	



	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-34 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2011/0251880 A1) in view of Alsina et al. (US 2015/0348078 A1).

Regarding claims 19, 28, and 33, Butler discloses a method comprising: 
generating, by a data promotion server, first promotion data including a feedback rule that indicates a correspondence between promotion feedback information and data application information, and sending the first promotion data to client applications installed on electronic devices of a plurality of users (Paragraph [0028]: transmitting to a first consumer a first coupon, via an electronic distribution channel, the first coupon having an associated first unique coupon identifier, the first consumer having a first consumer identification number associated with at least one of a retail entity and an incentive program ); 
in response to receiving a confirmation message from the client application installed on the electronic device of a first user of the plurality of users, adding, by the data promotion server, a user identifier of the first user, as a home identifier, to the first promotion data, to obtain second promotion data, recording the second promotion data in an available data list of the first user, and sending the second promotion data to the first user (Paragraph [0028]: the first consumer may register with the 
retail store or incentive program after receipt of the coupon.  Operation 44 may include associating, in a coupon database, the first unique coupon identifier with the first consumer identification number.); 
receiving, by the data promotion server from the client application installed on the electronic device of the first user, a data sharing request including the user identifier (Paragraph [0028]: receiving a request from the first consumer to transmit a second coupon having an associated second unique coupon identifier to a second consumer); 
finding, in one or more promotion data records in the available data list of the first user, candidate promotion data whose data attribute is spread, and providing the candidate promotion data to the client application installed on the electronic device of the first user (Paragraph [0039]: Consumer 1 visits the retail store website (or other entity websites or portals as discussed herein) to pass on coupons.  A list of coupons may be available to pass on); 
in response to receiving a resource transfer request from the client application installed on the electronic device of a second user of the plurality of users that is in a relationship chain of the first user, searching, by the data promotion server, for third promotion data that comprises the home identifier and the feedback rule and that is available to the second user, and reducing a number of transferred resources of the second user according to the third promotion data (Paragraphs [0028]: authenticating the second consumer to determine if the second consumer is registered with the at least one of the retail entity and the incentive program, and has been assigned a second consumer identification number  and [0039]: Consumer 1 visits the retail store website (or other entity websites or portals as discussed herein) to pass on coupons.  A list of coupons may be available to pass on.  The website/portal may also provide an option to input a friend's email address and a message to the friend.  Consumer 1 inputs Consumer 2's email address to transfer the coupon to Consumer 2);
extracting, by the data promotion server, the home identifier and the feedback rule from the third promotion data, and determining the promotion feedback information for the first user corresponding to the home identifier according to the feedback rule and data application information of the third promotion data (Paragraph [0040]: Consumer 2 receives an email or other electronic notice or communication stating that Consumer 1 has sent them a message and a chance to enjoy Consumer 1's favorite brand and/or product.  The email/notice includes a button (or other link) to the retail store's website);
recording, by the data promotion server, the promotion feedback information for use by the first user corresponding to the home identifier (Paragraph [0071]: the coupon structure may include a table to itself with a reference to it in the user database record, or it could actually sit within a list for a user.
Butler discloses the limitations above. Butler does not explicitly disclose:
receiving, by the data promotion server, actual promotion data selected by the first user from the candidate promotion data from the client application installed on the electronic device of the first user, converting at least a portion of the actual promotion data into a sharing format, and providing the sharing format to the client application installed on the electronic device of the first user.
Alsina teaches:
receiving, by the data promotion server, actual promotion data selected by the first user from the candidate promotion data from the client application installed on the electronic device of the first user, converting at least a portion of the actual promotion data into a sharing format, and providing the sharing format to the client application installed on the electronic device of the first user (Paragraph [0070]: where original promotional content is sent to a first user device.  Original promotional content can be any content that is part of a content provider's promotional materials, can be converted into a purchase, and can be shared with others).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose receiving, by the data promotion server, actual promotion data selected by the first user from the candidate promotion data from the client application installed on the electronic device of the first user, converting at least a portion of the actual promotion data into a sharing format, and providing the sharing format to the client application installed on the electronic device of the first user as taught by Alsina because it would have effectively improved sharing of promotions between users.  Butler discloses generating, transmitting and/or tracking a plurality of coupons among a plurality of consumers using social media channels and other electronic distribution channels (Butler 
Regarding claims 20 and 29, Butler discloses wherein the adding and sending comprises: 
obtaining the user identifier of the first user from the confirmation message (Paragraph [0040]); 
constructing a promotion data record as the second promotion data, and recording one or more information items of the first promotion data into the promotion data record (Paragraph [0071]); 
adding an information item of the one or more information items as the home identifier to the promotion data record, for recording the user identifier of the first user (Paragraph [0028]); 
generating a first data identifier for the promotion data record, for identifying the second promotion data (Paragraph [0028]); and 
sending the first data identifier to the first user (Paragraph [0028]).
Regarding claims 21 and 30, Butler discloses:
 wherein the generating the first promotion data comprises generating the first promotion data including one or more of a second data identifier, an issuing identifier, and a preferential rule, wherein the second data identifier identifies the first promotion data, the issuing identifier indicates a merchant issuing the first promotion data, and the preferential rule indicates the number of transferred resources to be reduced in resource transfer (Paragraph [0041]).
Regarding claim 22, Butler discloses wherein the searching for third promotion data comprises: 
retrieving an available data list of the second user according to a user identifier included in the resource transfer request (Paragraph [0071]); and 
finding, in one or more promotion data records corresponding to the available data list, a promotion data record in which an issuing identifier matches a merchant identifier included in the resource transfer request, and determining the found promotion data record as the third promotion data (Paragraph [0071]).
Regarding claims 23 and 32, Butler discloses wherein the determining the promotion feedback information comprises: 
recording the data application information of the third promotion data (Paragraph [0076]); and 

Butler discloses the limitations above. Butler does not explicitly disclose:
converting the data application information into rebate information according to the correspondence recorded in the feedback rule, and recording the rebate information into a personal account of the first user corresponding to the home identifier. 
Alsina teaches:
converting the data application information into rebate information according to the correspondence recorded in the feedback rule, and recording the rebate information into a personal account of the first user corresponding to the home identifier (Paragraph [0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler to disclose converting the data application information into rebate information according to the correspondence recorded in the feedback rule, and recording the rebate information into a personal account of the first user corresponding to the home identifier as taught by Alsina because it would have effectively improved sharing of promotions between users.  Butler discloses generating, transmitting and/or tracking a plurality of coupons among a plurality of consumers using social media channels and other electronic distribution channels (Butler Abstract). Using the method and system of social referrals of promotional content of Alsina would provide every offer with its own identifier where the forwarding and redemption of the offers can be tracked to improve social metric collection (Alsina Abstract).
Regarding claim 24, Butler discloses further comprising: 
receiving, from the first user, an available list update request including a user identifier (Paragraph [0082]); 
finding an available data list according to the user identifier (Paragraph [0082]); and 
recording a data identifier included in the available list update request into the available data list (Paragraph [0082]).
Regarding claim 25, Butler discloses further comprising: 

finding, in one or more promotion data records corresponding to the available data list, candidate promotion data whose data attribute is spread, and providing the candidate promotion data to the first user (Paragraph [0039]); 
receiving actual promotion data selected by the first user, generating a sharing format corresponding to the actual promotion data selected by the first user, and providing the sharing format to the first user (Paragraph [0039]).
Regarding claim 26, Butler discloses wherein the sharing format is in a form of a one-dimensional code, a two-dimensional code, or a graphic code, or in a form of a network link (Paragraph [0024]).
Regarding claim 27, Butler discloses:
 wherein the sharing format is in the form of the network link (Paragraph [0041]); and 
in response to the network link being clicked, a data identifier of the actual promotion data is stored into an available data list of a user client that clicked the network link (Paragraph [0041]).
Regarding claim 31, Butler discloses wherein the searching for third promotion data comprises: 
generating an available data list of the second user according to a user identifier included in the resource transfer request (Paragraph [0071]); and 
finding, in one or more promotion data records corresponding to the available data list, a promotion data record in which an issuing identifier matches a merchant identifier included in the resource transfer request, and determining the found promotion data record as the third promotion data (Paragraph [0071]).
Regarding claim 34, Butler discloses the method according to claim 19, wherein the data promotion server is a WeChat server and the client application is a WeChat application (Paragraph [0021]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621